

SPLIT-OFF AGREEMENT


This SPLIT-OFF AGREEMENT, dated as of this 18th day of December, 2007 (this
“Agreement”), is entered into by and among UFood Restaurant Group, Inc.,
formerly known as UFood Franchise Company, a Nevada corporation (“Seller”),
Brent Hahn (“Hahn” or “Buyer”), Axxent Media, Inc., a Nevada corporation
(“Media”), and KnowFat Franchise Company, Inc., a Delaware corporation
(“KnowFat”).
 
RECITALS:


WHEREAS, Seller is the owner of all of the issued and outstanding capital stock
of Media. Media is a newly-formed, wholly-owned subsidiary of Seller which was
organized to acquire, and has so acquired, the business assets and liabilities
previously held by Seller. Seller has no other businesses or operations;


WHEREAS, contemporaneously with the execution of this Agreement, Seller, KnowFat
and a newly-formed wholly-owned Arizona subsidiary of Seller, KnowFat
Acquisition Corp. (“Acquisition Corp.”), will enter into an Agreement and Plan
of Merger and Reorganization (the “Merger Agreement”) pursuant to which
Acquisition Corp. will merge with and into KnowFat with KnowFat remaining as the
surviving entity (the “Merger”). The equity holders of KnowFat will receive
securities of Seller in exchange for their equity interests in KnowFat;


WHEREAS, the execution and delivery of this Agreement is required by KnowFat as
a condition to its execution of the Merger Agreement. The consummation of the
purchase and sale transaction contemplated by this Agreement is also a condition
to the completion of the Merger pursuant to the Merger Agreement. Seller has
represented to KnowFat in the Merger Agreement that the purchase and sale
transaction contemplated by this Agreement will be consummated immediately
following with the closing of the Merger, and KnowFat relied on such
representation in entering into the Merger Agreement;


WHEREAS, Buyer desires to purchase the Shares (as defined in Section 1.1) from
Seller, and to assume, as between Seller and Buyer, all responsibilities for any
debts, obligations and liabilities of Media, on the terms and subject to the
conditions specified in this Agreement; and


WHEREAS, Seller desires to sell and transfer the Shares to the Buyer, on the
terms and subject to the conditions specified in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


NOW, THEREFORE, in consideration of the premises and the covenants, promises and
agreements herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending legally to be bound, agree as follows:


I. PURCHASE AND SALE OF STOCK.
 
1.1 Purchased Shares. Subject to the terms and conditions provided below, Seller
shall sell and transfer to Buyer and Buyer shall purchase from Seller, on the
Closing Date (as defined in Section 1.3), all of the issued and outstanding
shares of capital stock of Media (the “Shares”).
 
1.2 Purchase Price. The purchase price for the Shares shall be the transfer and
delivery by Buyer to Seller of 16,200,000 shares of common stock of Seller that
Buyer owns (the “Purchase Price Shares”), deliverable as provided in Section
2.2.
 
1.3 Closing. The closing of the transactions contemplated in this Agreement (the
“Closing”) shall take place as soon as practicable following the execution of
this Agreement; provided, however, that the Closing must occur immediately after
the closing of the Merger. The date on which the Closing occurs shall be
referred to herein as the Closing Date (the “Closing Date”).
 
II. CLOSING.
 
2.1 Transfer of Shares. At the Closing, Seller shall deliver to Buyer
certificates representing the Shares, duly endorsed to Buyer or as directed by
Buyer, which delivery shall vest Buyer with good and marketable title to all of
the issued and outstanding shares of capital stock of Media, free and clear of
all liens and encumbrances.
 
2.2 Payment of Purchase Price. At the Closing, Buyer shall deliver to Seller a
certificate or certificates representing the Purchase Price Shares duly endorsed
to Seller, which delivery shall vest Seller with good and marketable title to
the Purchase Price Shares, free and clear of all liens and encumbrances.
 
2.3 Transfer of Records. On or before the Closing, Seller shall transfer to
Media all existing corporate books and records in Seller’s possession relating
to Media and its business, including but not limited to all agreements,
litigation files, real estate files, personnel files and filings with
governmental agencies; provided, however, when any such documents relate to both
Seller and Media, only copies of such documents need be furnished. On or before
the Closing, Buyer and Media shall transfer to Seller all existing corporate
books and records in the possession of Buyer or Media relating to Seller,
including but not limited to all corporate minute books, stock ledgers,
certificates and corporate seals of Seller and all agreements, litigation files,
real property files, personnel files and filings with governmental agencies;
provided, however, when any such documents relate to both Seller and Media or
its business, only copies of such documents need be furnished.
 
III. BUYER’S REPRESENTATIONS AND WARRANTIES. Buyer represents and warrants to
Seller and KnowFat that:
 
3.1 Capacity and Enforceability. Buyer has the legal capacity to execute and
deliver this Agreement and the documents to be executed and delivered by Buyer
at the Closing pursuant to the transactions contemplated hereby. This Agreement
and all such documents constitute valid and binding agreements of Buyer,
enforceable in accordance with their terms.
 
 
-2-

--------------------------------------------------------------------------------

 
 
3.2 Compliance. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby by Buyer will result in the
breach of any term or provision of, or constitute a default under, or violate
any agreement, indenture, instrument, order, law or regulation to which Buyer is
a party or by which Buyer is bound.
 
3.3 Purchase for Investment. Buyer is financially able to bear the economic
risks of acquiring an interest in Media and the other transactions contemplated
hereby, and has no need for liquidity in this investment. Buyer has such
knowledge and experience in financial and business matters in general, and with
respect to businesses of a nature similar to the business of Media, so as to be
capable of evaluating the merits and risks of, and making an informed business
decision with regard to, the acquisition of the Shares. Buyer is acquiring the
Shares solely for his own account and not with a view to or for resale in
connection with any distribution or public offering thereof, within the meaning
of any applicable securities laws and regulations, unless such distribution or
offering is registered under the Securities Act of 1933, as amended (the
“Securities Act”), or an exemption from such registration is available. Buyer
has (i) received all the information he has deemed necessary to make an informed
investment decision with respect to the acquisition of the Shares; (ii) had an
opportunity to make such investigation as he has desired pertaining to Media and
the acquisition of an interest therein, and to verify the information which is,
and has been, made available to him; and (iii) had the opportunity to ask
questions of Seller concerning Media. Buyer acknowledges that Buyer is a current
director and officer of Seller, and a current director and officer of Media and,
as such, has actual knowledge of the business, operations and financial affairs
of Media. Buyer has received no public solicitation or advertisement with
respect to the offer or sale of the Shares. Buyer realizes that the Shares are
“restricted securities” as that term is defined in Rule 144 promulgated by the
Securities and Exchange Commission under the Securities Act, the resale of the
Shares is restricted by federal and state securities laws and, accordingly, the
Shares must be held indefinitely unless their resale is subsequently registered
under the Securities Act or an exemption from such registration is available for
their resale. Buyer understands that any resale of the Shares by him must be
registered under the Securities Act (and any applicable state securities law) or
be effected in circumstances that, in the opinion of counsel for Media at the
time, create an exemption or otherwise do not require registration under the
Securities Act (or applicable state securities laws). Buyer acknowledges and
consents that certificates now or hereafter issued for the Shares will bear a
legend substantially as follows:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR PURSUANT TO EXEMPTIONS FROM SUCH
REGISTRATION OR QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE
SECURITIES ACT, THE EXEMPTIONS AFFORDED BY SECTION 4(1) OF THE SECURITIES ACT
AND RULE 144 THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER OF
THESE SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE
AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AND/OR SUCH
OTHER EVIDENCE AS MAY BE SATISFACTORY THERETO THAT ANY SUCH TRANSFER WILL NOT
VIOLATE THE SECURITIES LAWS.
 
 
-3-

--------------------------------------------------------------------------------

 
 
Buyer understands that the Shares are being sold to him pursuant to the
exemption from registration contained in Section 4(1) of the Securities Act and
that the Seller is relying upon the representations made herein as one of the
bases for claiming the Section 4(1) exemption.
 
3.4 Liabilities. Following the Closing, Seller will have no liability for any
debts, liabilities or obligations of Media or its business or activities, and
there are no outstanding guaranties, performance or payment bonds, letters of
credit or other contingent contractual obligations that have been undertaken by
Seller directly or indirectly in relation to Media or its business and that may
survive the Closing.
 
3.5 Title to Purchase Price Shares. Buyer is the sole record and beneficial
owner of the Purchase Price Shares. At Closing, Buyer will have good and
marketable title to the Purchase Price Shares, which Purchase Price Shares are,
and at the Closing will be, free and clear of all options, warrants, pledges,
claims, liens and encumbrances, and any restrictions or limitations prohibiting
or restricting transfer to Seller, except for restrictions on transfer as
contemplated by applicable securities laws.
 
IV. SELLER’S AND MEDIA’S REPRESENTATIONS AND WARRANTIES. Seller and Media,
jointly and severally, represent and warrant to Buyer that:
 
4.1 Organization and Good Standing. Each of the Seller and Media is a
corporation duly incorporated, validly existing, and in good standing under the
laws of the State of Nevada.
 
4.2 Authority and Enforceability. The execution and delivery of this Agreement
and the documents to be executed and delivered at the Closing pursuant to the
transactions contemplated hereby, and performance in accordance with the terms
hereof and thereof, have been duly authorized by Seller and all such documents
constitute valid and binding agreements of Seller enforceable in accordance with
their terms.
 
4.3 Title to Shares. Seller is the sole record and beneficial owner of the
Shares. At Closing, Seller will have good and marketable title to the Shares,
which Shares are, and at the Closing will be, free and clear of all options,
warrants, pledges, claims, liens and encumbrances, and any restrictions or
limitations prohibiting or restricting transfer to Buyer, except for
restrictions on transfer as contemplated by Section 3.3 above. The Shares
constitute all of the issued and outstanding shares of capital stock of Media.
 
 
-4-

--------------------------------------------------------------------------------

 
 
4.4 WARN Act. Media does not have a sufficient number of employees to make it
subject to the Worker Adjustment and Retraining Notification Act (“WARN Act”).
 
4.5 Representations in Merger Agreement. Media represents and warrants that all
of the representations and warranties by Seller, insofar as they relate to
Media, contained in the Merger Agreement are true and correct.
 
V. OBLIGATIONS OF BUYER PENDING CLOSING. Buyer covenants and agrees that between
the date hereof and the Closing:
 
5.1 Not Impair Performance. Buyer shall not take any intentional action that
would cause the conditions upon the obligations of the parties hereto to effect
the transactions contemplated hereby not to be fulfilled, including, without
limitation, taking or causing to be taken any action that would cause the
representations and warranties made by any party herein not to be true, correct
and accurate as of the Closing, or in any way impairing the ability of Seller to
satisfy its obligations as provided in Article VI.
 
5.2 Assist Performance. Buyer shall exercise its reasonable best efforts to
cause to be fulfilled those conditions precedent to Seller’s obligations to
consummate the transactions contemplated hereby which are dependent upon actions
of Buyer and to make and/or obtain any necessary filings and consents in order
to consummate the sale transaction contemplated by this Agreement.
 
VI. OBLIGATIONS OF SELLER PENDING CLOSING. Seller covenants and agrees that
between the date hereof and the Closing:
 
6.1  Business as Usual. Media shall operate and Seller shall cause Media to
operate in accordance with past practices and shall use best efforts to preserve
its goodwill and the goodwill of its employees, customers and others having
business dealings with Media. Without limiting the generality of the foregoing,
from the date of this Agreement until the Closing Date, Media shall (a) make all
normal and customary repairs to its equipment, assets and facilities, (b) keep
in force all insurance, (c) preserve in full force and effect all material
franchises, licenses, contracts and real property interests and comply in all
material respects with all laws and regulations, (d) collect all accounts
receivable and pay all trade creditors in the ordinary course of business at
intervals historically experienced, and (e) preserve and maintain Media’s assets
in their current operating condition and repair, ordinary wear and tear
excepted. From the date of this Agreement until the Closing Date, Media shall
not (i) amend, terminate or surrender any material franchise, license, contract
or real property interest, or (ii) sell or dispose of any of its assets except
in the ordinary course of business. Neither Media nor Buyer shall take or omit
to take any action that results in Seller incurring any liability or obligation
prior to or in connection with the Closing.
 
6.2 Not Impair Performance. Seller shall not take any intentional action that
would cause the conditions upon the obligations of the parties hereto to effect
the transactions contemplated hereby not to be fulfilled, including, without
limitation, taking or causing to be taken any action which would cause the
representations and warranties made by any party herein not to be materially
true, correct and accurate as of the Closing, or in any way impairing the
ability of Buyer to satisfy his obligations as provided in Article V.
 
 
-5-

--------------------------------------------------------------------------------

 
 
6.3 Assist Performance. Seller shall exercise its reasonable best efforts to
cause to be fulfilled those conditions precedent to Buyer’s obligations to
consummate the transactions contemplated hereby which are dependent upon the
actions of Seller and to work with Buyer to make and/or obtain any necessary
filings and consents. Seller shall cause Media to comply with its obligations
under this Agreement.
 
VII. SELLER’S AND LEASECO’S CONDITIONS PRECEDENT TO CLOSING. The obligations of
Seller and Media to close the transactions contemplated by this Agreement are
subject to the satisfaction at or prior to the Closing of each of the following
conditions precedent (any or all of which may be waived by Seller and KnowFat in
writing):
 
7.1 Representations and Warranties; Performance. All representations and
warranties of Buyer contained in this Agreement shall have been true and
correct, in all material respects, when made and shall be true and correct, in
all material respects, at and as of the Closing, with the same effect as though
such representations and warranties were made at and as of the Closing. Buyer
shall have performed and complied with all covenants and agreements and
satisfied all conditions, in all material respects, required by this Agreement
to be performed or complied with or satisfied by Buyer at or prior to the
Closing.
 
7.2 Additional Documents. Buyer shall deliver or cause to be delivered such
additional documents as may be necessary in connection with the consummation of
the transactions contemplated by this Agreement and the performance of their
obligations hereunder.
 
7.3 Release by Media. At the Closing, Media shall execute and deliver to Seller
and KnowFat a general release which in substance and effect releases Seller and
KnowFat from any and all liabilities and obligations that Seller and KnowFat may
owe to Media in any capacity, and from any and all claims that Media may have
against Seller, KnowFat, or their respective managers, members, officers,
directors, stockholders, employees and agents (other than those arising pursuant
to this Agreement or any document delivered in connection with this Agreement).
 
VIII. BUYER’S CONDITIONS PRECEDENT TO CLOSING. The obligation of Buyer to close
the transactions contemplated by this Agreement is subject to the satisfaction
at or prior to the Closing of each of the following conditions precedent (any
and all of which may be waived by Buyer in writing):
 
8.1 Representations and Warranties; Performance. All representations and
warranties of Seller and Media contained in this Agreement shall have been true
and correct, in all material respects, when made and shall be true and correct,
in all material respects, at and as of the Closing with the same effect as
though such representations and warranties were made at and as of the Closing.
Seller and Media shall have performed and complied with all covenants and
agreements and satisfied all conditions, in all material respects, required by
this Agreement to be performed or complied with or satisfied by them at or prior
to the Closing.
 
 
-6-

--------------------------------------------------------------------------------

 
 
IX. OTHER AGREEMENTS.
 
9.1 Expenses. Each party hereto shall bear its expenses separately incurred in
connection with this Agreement and with the performance of its obligations
hereunder.
 
9.2 Confidentiality. The parties hereto shall not make any public announcements
concerning this transaction other than in accordance with mutual agreement
reached prior to any such announcement(s) and other than as may be required by
applicable law or judicial process. If for any reason the transactions
contemplated hereby are not consummated, then Buyer shall return any information
received by Buyer from Seller or Media, and Buyer shall cause all confidential
information obtained by Buyer concerning Media and its business to be treated as
such.
 
9.3 Brokers’ Fees. In connection with the transaction specifically contemplated
by this Agreement, no party to this Agreement has employed the services of a
broker and each agrees to indemnify the other against all claims of any third
parties for fees and commissions of any brokers claiming a fee or commission
related to the transactions contemplated hereby.
 
9.4 Access to Information Post-Closing; Cooperation.
 
(a) Following the Closing, Buyer and Media shall afford to Seller and its
authorized accountants, counsel and other designated representatives, reasonable
access (and including using reasonable efforts to give access to persons or
firms possessing information) and duplicating rights during normal business
hours to allow records, books, contracts, instruments, computer data and other
data and information (collectively, “Information”) within the possession or
control of Buyer or Media insofar as such access is reasonably required by
Seller. Information may be requested under this Section 9.4(a) for, without
limitation, audit, accounting, claims, litigation and tax purposes, as well as
for purposes of fulfilling disclosure and reporting obligations and performing
this Agreement and the transactions contemplated hereby. No files, books or
records of Media existing at the Closing Date shall be destroyed by Buyer or
Media after Closing but prior to the expiration of any period during which such
files, books or records are required to be maintained and preserved by
applicable law without giving the Seller at least 30 days’ prior written notice,
during which time Seller shall have the right to examine and to remove any such
files, books and records prior to their destruction.
 
(b) Following the Closing, Seller shall afford to Media and its authorized
accountants, counsel and other designated representatives reasonable access
(including using reasonable efforts to give access to persons or firms
possessing information) duplicating rights during normal business hours to
Information within Seller’s possession or control relating to the business of
Media. Information may be requested under this Section 9.4(b) for, without
limitation, audit, accounting, claims, litigation and tax purposes as well as
for purposes of fulfilling disclosure and reporting obligations and for
performing this Agreement and the transactions contemplated hereby. No files,
books or records of Media existing at the Closing Date shall be destroyed by
Seller after Closing but prior to the expiration of any period during which such
files, books or records are required to be maintained and preserved by
applicable law without giving the Buyer at least 30 days prior written notice,
during which time Buyer shall have the right to examine and to remove any such
files, books and records prior to their destruction.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(c) At all times following the Closing, Seller, Buyer and Media shall use
reasonable efforts to make available to the other party on written request, the
current and former officers, directors, employees and agents of Seller or Media
for any of the purposes set forth in Section 9.4(a) or (b) above or as witnesses
to the extent that such persons may reasonably be required in connection with
any legal, administrative or other proceedings in which Seller or Media may from
time to be involved.
 
(d) The party to whom any Information or witnesses are provided under this
Section 9.4 shall reimburse the provider thereof for all out-of-pocket expenses
actually and reasonably incurred in providing such Information or witnesses.
 
(e) Seller, Buyer, Media and their respective employees and agents shall each
hold in strict confidence all Information concerning the other party in their
possession or furnished by the other or the other’s representative pursuant to
this Agreement with the same degree of care as such party utilizes as to such
party’s own confidential information (except to the extent that such Information
is (i) in the public domain through no fault of such party or (ii) later
lawfully acquired from any other source by such party), and each party shall not
release or disclose such Information to any other person, except such party’s
auditors, attorneys, financial advisors, bankers, other consultants and advisors
or persons with whom such party has a valid obligation to disclose such
Information, unless compelled to disclose such Information by judicial or
administrative process or, as advised by its counsel, by other requirements of
law.
 
(f) Seller, Buyer and Media shall each use their best efforts to forward
promptly to the other party all notices, claims, correspondence and other
materials which are received and determined to pertain to the other party.
 
9.5 Guarantees, Surety Bonds and Letter of Credit Obligations. In the event that
Seller is obligated for any debts, obligations or liabilities of Media by virtue
of any outstanding guarantee, performance or surety bond or letter of credit
provided or arranged by Seller on or prior to the Closing Date, Buyer and Media
shall use best efforts to cause to be issued replacements of such bonds, letters
of credit and guarantees and to obtain any amendments, novations, releases and
approvals necessary to release and discharge fully Seller from any liability
thereunder following the Closing. Buyer and Media, jointly and severally, shall
be responsible for, and shall indemnify, hold harmless and defend Seller from
and against, any costs or losses incurred by Seller arising from such bonds,
letters of credits and guarantees and any liabilities arising therefrom and
shall reimburse Seller for any payments that Seller may be required to pay
pursuant to enforcement of its obligations relating to such bonds, letters of
credit and guarantees.
 
9.6 Filings and Consents. Buyer, at its risk, shall determine what, if any,
filings and consents must be made and/or obtained prior to Closing to consummate
the purchase and sale of the Shares. Buyer shall indemnify the Seller
Indemnified Parties (as defined in Section 11.1 below) against any Losses (as
defined in Section 11.1 below) incurred by such Seller Indemnified Parties by
virtue of the failure to make and/or obtain any such filings or consents.
Recognizing that the failure to make and/or obtain any filings or consents may
cause Seller to incur Losses or otherwise adversely affect Seller, Buyer and
Media confirm that the provisions of this Section 9.6 will not limit Seller’s
right to treat such failure as the failure of a condition precedent to Seller’s
obligation to close pursuant to Article VII above.
 
 
-8-

--------------------------------------------------------------------------------

 
 
9.7 Insurance. Buyer acknowledges that on the Closing Date, effective as of the
Closing, all insurance coverage and bonds provided by Seller for Media, and all
certificates of insurance evidencing that Media maintains any required insurance
by virtue of insurance provided by Seller, will terminate with respect to any
insured damages resulting from matters occurring subsequent to Closing.
 
9.8 Agreements Regarding Taxes.
 
(a) Tax Sharing Agreements. Any tax sharing agreement between Seller and Media
is terminated as of the Closing Date and will have no further effect for any
taxable year (whether the current year, a future year or a past year).
 
(b) Returns for Periods Through the Closing Date. Seller will include the income
and loss of Media (including any deferred income triggered into income by Reg.
§1.1502-13 and any excess loss accounts taken into income under Reg. §1.1502-19)
on Seller’s consolidated federal income tax returns for all periods through the
Closing Date and pay any federal income taxes attributable to such income.
Seller and Media agree to allocate income, gain, loss, deductions and credits
between the period up to Closing (the “Pre-Closing Period”) and the period after
Closing (the “Post-Closing Period”) based on a closing of the books of Media,
and both Seller and Media agree not to make an election under Reg.
§1.1502-76(b)(2)(ii) to ratably allocate the year’s items of income, gain, loss,
deduction and credit. Seller, Media and Buyer agree to report all transactions
not in the ordinary course of business occurring on the Closing Date after
Buyer’s purchase of the Shares on Media’s tax returns to the extent permitted by
Reg. §1.1502-76(b)(1)(ii)(B). Buyer agrees to indemnify Seller for any
additional tax owed by Seller (including tax owned by Seller due to this
indemnification payment) resulting from any transaction engaged in by Media
during the Pre-Closing Period or on the Closing Date after Buyer’s purchase of
the Shares. Media will furnish tax information to Seller for inclusion in
Seller’s consolidated federal income tax return for the period which includes
the Closing Date in accordance with Media’s past custom and practice.
 
(c) Audits. Seller will allow Media and its counsel to participate at Media’s
expense in any audits of Seller’s consolidated federal income tax returns to the
extent that such audit raises issues that relate to and increase the tax
liability of Media. Seller shall have the absolute right, in its sole
discretion, to engage professionals and direct the representation of Seller in
connection with any such audit and the resolution thereof, without receiving the
consent of Buyer or Media or any other party acting on behalf of Buyer or Media,
provided that Seller will not settle any such audit in a manner which would
materially adversely affect Media after the Closing Date unless such settlement
would be reasonable in the case of a person that owned Media both before and
after the Closing Date. In the event that after Closing any tax authority
informs the Buyer or Media of any notice of proposed audit, claim, assessment or
other dispute concerning an amount of taxes which pertain to the Seller, or to
Media during the period prior to Closing, Buyer or Media must promptly notify
the Seller of the same within 15 calendar days of the date of the notice from
the tax authority. In the event Buyer or Media do not notify the Seller within
such 15 day period, Buyer and Media, jointly and severally, will indemnify the
Seller for any incremental interest, penalty or other assessments resulting from
the delay in giving notice. To the extent of any conflict or inconsistency, the
provisions of this Section 9.8 shall control over the provisions of Section 11.2
below.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(d) Cooperation on Tax Matters. Buyer, Seller and Media shall cooperate fully,
as and to the extent reasonably requested by any party, in connection with the
filing of tax returns pursuant to this Section and any audit, litigation or
other proceeding with respect to taxes. Such cooperation shall include the
retention and (upon the other party’s request) the provision of records and
information which are reasonably relevant to any such audit, litigation or other
proceeding and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. Media shall (i) retain all books and records with respect to tax
matters pertinent to Media relating to any taxable period beginning before the
Closing Date until the expiration of the statute of limitations (and, to the
extent notified by Seller, any extensions thereof) of the respective taxable
periods, and to abide by all record retention agreements entered into with any
taxing authority, and (ii) give Seller reasonable written notice prior to
transferring, destroying or discarding any such books and records and, if the
Seller so requests, Buyer agrees to cause Media to allow Seller to take
possession of such books and records.
 
9.9 ERISA. Effective as of the Closing Date, Media shall terminate its
participation in, and withdraw from, all employee benefit plans sponsored by
Seller, and Seller and Buyer shall cooperate fully in such termination and
withdrawal. Without limitation, Media shall be solely responsible for (i) all
liabilities under those employee benefit plans notwithstanding any status as an
employee benefit plan sponsored by Seller, and (ii) all liabilities for the
payment of vacation pay, severance benefits, and similar obligations, including,
without limitation, amounts which are accrued but unpaid as of the Closing Date
with respect thereto. Buyer and Media acknowledge that Media is solely
responsible for providing continuation health coverage, as required under the
Consolidated Omnibus Reconciliation Act of 1985, as amended (“COBRA”), to each
person, if any, participating in an employee benefit plan subject to COBRA with
respect to such employee benefit plan as of the Closing Date, including, without
limitation, any person whose employment with Media is terminated after the
Closing Date.
 
 
-10-

--------------------------------------------------------------------------------

 
 
X. TERMINATION. This Agreement may be terminated at, or at any time prior to,
the Closing by mutual written consent of Seller, Buyer and KnowFat.
 
If this Agreement is terminated as provided herein, it shall become wholly void
and of no further force and effect and there shall be no further liability or
obligation on the part of any party except to pay such expenses as are required
of such party.
 
XI. INDEMNIFICATION.
 
11.1 Indemnification by Buyer. Buyer covenants and agrees to indemnify, defend,
protect and hold harmless Seller, and its officers, directors, employees,
stockholders, agents, representatives and affiliates (collectively, together
with Seller, the “Seller Indemnified Parties”) at all times from and after the
date of this Agreement from and against all losses, liabilities, damages,
claims, actions, suits, proceedings, demands, assessments, adjustments, costs
and expenses (including specifically, but without limitation, reasonable
attorneys’ fees and expenses of investigation), whether or not involving a third
party claim and regardless of any negligence of any Seller Indemnified Party
(collectively, “Losses”), incurred by any Seller Indemnified Party as a result
of or arising from (i) any breach of the representations and warranties of Buyer
set forth herein or in certificates delivered in connection herewith, (ii) any
breach or nonfulfillment of any covenant or agreement (including any other
agreement of Buyer to indemnify Seller set forth in this Agreement) on the part
of Buyer under this Agreement, (iii) any debt, liability or obligation of Media,
(iv) the conduct and operations of the business of Media whether before or after
Closing, (v) claims asserted against Media whether before or after Closing, or
(vi) any federal or state income tax payable by Seller and attributable to the
transaction contemplated by this Agreement.
 
11.2 Third Party Claims.
 
(a) Defense. If any claim or liability (a “Third-Party Claim”) should be
asserted against any of the Seller Indemnified Parties (the “Indemnitee”) by a
third party after the Closing for which Buyer has an indemnification obligation
under the terms of Section 11.1, then the Indemnitee shall notify Buyer (the
“Indemnitor”) within 20 days after the Third-Party Claim is asserted by a third
party (said notification being referred to as a “Claim Notice”) and give the
Indemnitor a reasonable opportunity to take part in any examination of the books
and records of the Indemnitee relating to such Third-Party Claim and to assume
the defense of such Third-Party Claim and in connection therewith and to conduct
any proceedings or negotiations relating thereto and necessary or appropriate to
defend the Indemnitee and/or settle the Third-Party Claim. The expenses
(including reasonable attorneys’ fees) of all negotiations, proceedings,
contests, lawsuits or settlements with respect to any Third-Party Claim shall be
borne by the Indemnitor. If the Indemnitor agrees to assume the defense of any
Third-Party Claim in writing within 20 days after the Claim Notice of such
Third-Party Claim has been delivered, through counsel reasonably satisfactory to
Indemnitee, then the Indemnitor shall be entitled to control the conduct of such
defense, and any decision to settle such Third-Party Claim, and shall be
responsible for any expenses of the Indemnitee in connection with the defense of
such Third-Party Claim so long as the Indemnitor continues such defense until
the final resolution of such Third-Party Claim. The Indemnitor shall be
responsible for paying all settlements made or judgments entered with respect to
any Third-Party Claim the defense of which has been assumed by the Indemnitors
Except as provided on subsection (b) below, both the Indemnitor and the
Indemnitee must approve any settlement of a Third-Party Claim. A failure by the
Indemnitee to timely give the Claim Notice shall not excuse Indemnitor from any
indemnification liability except only to the extent that the Indemnitor is
materially and adversely prejudiced by such failure.
 
 
-11-

--------------------------------------------------------------------------------

 
 
(b) Failure to Defend. If the Indemnitor shall not agree to assume the defense
of any Third-Party Claim in writing within 20 days after the Claim Notice of
such Third-Party Claim has been delivered, or shall fail to continue such
defense until the final resolution of such Third-Party Claim, then the
Indemnitee may defend against such Third-Party Claim in such manner as it may
deem appropriate and the Indemnitee may settle such Third-Party Claim, in its
sole discretion, on such terms as it may deem appropriate. The Indemnitor shall
promptly reimburse the Indemnitee for the amount of all settlement payments and
expenses, legal and otherwise, incurred by the Indemnitee in connection with the
defense or settlement of such Third-Party Claim. If no settlement of such
Third-Party Claim is made, then the Indemnitor shall satisfy any judgment
rendered with respect to such Third-Party Claim before the Indemnitee is
required to do so, and pay all expenses, legal or otherwise, incurred by the
Indemnitee in the defense against such Third-Party Claim.
 
11.3 Non-Third-Party Claims. Upon discovery of any claim for which Buyer has an
indemnification obligation under the terms of this Section 11.3 which does not
involve a claim by a third party against the Indemnitee, the Indemnitee shall
give prompt notice to Buyer of such claim and, in any case, shall give Buyer
such notice within 30 days of such discovery. A failure by Indemnitee to timely
give the foregoing notice to Buyer shall not excuse Buyer from any
indemnification liability except to the extent that Buyer is materially and
adversely prejudiced by such failure.
 
11.4 Survival. Except as otherwise provided in this Section 11.4, all
representations and warranties made by Buyer, Media and Seller in connection
with this Agreement shall survive the Closing. Anything in this Agreement to the
contrary notwithstanding, the liability of all Indemnitors under this Article XI
shall terminate on the third (3rd) anniversary of the Closing Date, except with
respect to (a) liability for any item as to which, prior to the third (3rd)
anniversary of the Closing Date, any Indemnitee shall have asserted a Claim in
writing, which Claim shall identify its basis with reasonable specificity, in
which case the liability for such Claim shall continue until it shall have been
finally settled, decided or adjudicated, (b) liability of any party for Losses
for which such party has an indemnification obligation, incurred as a result of
such party’s breach of any covenant or agreement to be performed by such party
after the Closing, (c) liability of Buyer for Losses incurred by a Seller
Indemnified Party due to breaches of its representations and warranties in
Article III of this Agreement, and (d) liability of Buyer for Losses arising out
of Third-Party Claims for which Buyer have an indemnification obligation, which
liability shall survive until the statute of limitation applicable to any third
party’s right to assert a Third-Party Claim bars assertion of such claim.
 
 
-12-

--------------------------------------------------------------------------------

 
 
11.5 Cut-Off Date. Notwithstanding anything else in this Agreement to the
contrary, Buyer shall have no obligations whatsoever hereunder to the Seller
Indemnified Parties for any Losses arising, directly or indirectly, from any
facts or circumstances which occurred after August 8, 2007.
 
XII. MISCELLANEOUS.
 
12.1 Notices. All notices and communications required or permitted hereunder
shall be in writing and deemed given when received by means of the United States
mail, addressed to the party to be notified, postage prepaid and registered or
certified with return receipt requested, or personal delivery, or overnight
courier, as follows:
 
(a) If to Seller, addressed to:
 
255 Washington Street, Suite 100
Newton, MA 02458
Attn: George Naddaff, Chief Executive Officer
Facsimile: (617) 787-6010


With a copy to (which shall not constitute notice hereunder):
 
Robinson & Cole LLP
695 East Main Street
Stamford, CT 06904
Attn: Richard A. Krantz, Esq.
Facsimile: (203) 462-7599


(b) If to Buyer or Media, addressed to:
 
c/o Brent Hahn
12516-52A Avenue
Surrey, British Columbia V3X 3K3 Canada


With a copy to (which shall not constitute notice hereunder):
 
Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY 10022
Attention: Adam S. Gottbetter, Esq.
Facsimile: (212) 400-6901


(c) If to KnowFat, addressed to:
 
255 Washington Street, Suite 100
Newton, MA 02458
Attn: George Naddaff, Chief Executive Officer
Facsimile: (617) 787-6010
 
 
-13-

--------------------------------------------------------------------------------

 


With a copy to (which shall not constitute notice hereunder):
 
Robinson & Cole LLP
695 East Main Street
Stamford, CT 06904
Attn: Richard A. Krantz, Esq.
Facsimile: (203) 462-7599


or to such other address as any party hereto shall specify pursuant to this
Section 12.1 from time to time.
 
12.2 Exercise of Rights and Remedies. Except as otherwise provided herein, no
delay of or omission in the exercise of any right, power or remedy accruing to
any party as a result of any breach or default by any other party under this
Agreement shall impair any such right, power or remedy, nor shall it be
construed as a waiver of or acquiescence in any such breach or default, or of
any similar breach or default occurring later; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
occurring before or after that waiver.
 
12.3 Time. Time is of the essence with respect to this Agreement.
 
12.4 Reformation and Severability. In case any provision of this Agreement shall
be invalid, illegal or unenforceable, it shall, to the extent possible, be
modified in such manner as to be valid, legal and enforceable but so as to most
nearly retain the intent of the parties, and if such modification is not
possible, such provision shall be severed from this Agreement, and in either
case the validity, legality and enforceability of the remaining provisions of
this Agreement shall not in any way be affected or impaired thereby.
 
12.5 Further Acts. Seller, Buyer and Media shall execute any and all documents
and perform such other acts which may be reasonably necessary to effectuate the
purposes of this Agreement.
 
12.6 Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties relating to the subject matter contained herein.
This Agreement cannot be amended or changed except through a written instrument
signed by all of the parties hereto, including KnowFat. No provisions of this
Agreement or any rights hereunder may be waived by any party without the prior
written consent of KnowFat.
 
12.7 Assignment. No party may assign his, her or its rights or obligations
hereunder, in whole or in part, without the prior written consent of the other
parties.
 
12.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without giving effect to
principles of conflicts or choice of laws thereof.
 
 
-14-

--------------------------------------------------------------------------------

 
 
12.9 Counterparts. This Agreement may be executed in one or more counterparts,
with the same effect as if all parties had signed the same document. Each such
counterpart shall be an original, but all such counterparts taken together shall
constitute a single agreement. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page was an original thereof.
 
12.10 Section Headings and Gender. The Section headings used herein are inserted
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. All personal pronouns used in this Agreement
shall include the other genders, whether used in the masculine, feminine or
neuter, and the singular shall include the plural, and vice versa, whenever and
as often as may be appropriate.
 
12.11 Specific Performance; Remedies. Each of Seller, Buyer and Media
acknowledges and agrees that KnowFat would be damaged irreparably if any
provision of this Agreement is not performed in accordance with its specific
terms or is otherwise breached. Accordingly, each of Seller, Buyer and Media
agrees that KnowFat will be entitled to seek an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce specifically
this Agreement and its terms and provisions in any action instituted in any
court of the United States or any state thereof having jurisdiction over the
parties and the matter, subject to Section 12.8, in addition to any other remedy
to which they may be entitled, at law or in equity. Except as expressly provided
herein, the rights, obligations and remedies created by this Agreement are
cumulative and are in addition to any other rights, obligations or remedies
otherwise available at law or in equity, and nothing herein will be considered
an election of remedies.
 
12.12 Submission to Jurisdiction; Process Agent; No Jury Trial.
 
(a) Each party to the Agreement hereby submits to the jurisdiction of any state
or federal court sitting in the State of Nevada in any action arising out of or
relating to this Agreement and agrees that all claims in respect of the action
may be heard and determined in any such court. Each party to the Agreement also
agrees not to bring any action arising out of or relating to this Agreement in
any other court. Each party to the Agreement agrees that a final judgment in any
action so brought will be conclusive and may be enforced by action on the
judgment or in any other manner provided at law or in equity. Each party to the
Agreement waives any defense of inconvenient forum to the maintenance of any
action so brought and waives any bond, surety or other security that might be
required of any other party with respect thereto.
 
(b) EACH PARTY TO THIS AGREEMENT HEREBY AGREES TO WAIVE HIS OR HER RIGHTS TO
JURY TRIAL OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
OTHER AGREEMENTS RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT OR ANY
DEALINGS AMONG THEM RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY. The scope
of this waiver is intended to be all encompassing of any and all actions that
may be filed in any court and that relate to the subject matter of the
transactions, including contract claims, tort claims, breach of duty claims and
all other common law and statutory claims. Each party to the Agreement hereby
acknowledges that this waiver is a material inducement to enter into a business
relationship and that they will continue to rely on the waiver in their related
future dealings. Each party to the Agreement further represents and warrants
that it has reviewed this waiver with its legal counsel, and that each knowingly
and voluntarily waives its jury trial rights following consultation with legal
counsel. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED ORALLY OR IN WRITING, AND THE
WAIVER WILL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING HERETO. In the
event of commencement of any action, this Agreement may be filed as a written
consent to trial by a court.
 
 
-15-

--------------------------------------------------------------------------------

 
 
12.13 Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party because of the authorship of any provision of
this Agreement. Any reference to any federal, state, local or foreign law will
be deemed also to refer to law as amended and all rules and regulations
promulgated thereunder, unless the context requires otherwise. The words
“include,” “includes,” and “including” will be deemed to be followed by “without
limitation.” The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The parties
hereto intend that each representation, warranty and covenant contained herein
will have independent significance. If any party hereto has breached any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
that party has not breached will not detract from or mitigate the fact that such
party is in breach of the first representation, warranty or covenant.
 
[Signature page follows this page.]
 
 
-16-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Split-Off Agreement as
of the day and year first above written.

        UFOOD RESTAURANT GROUP, INC.  
   
   
  By:   /s/ Brent Hahn  

--------------------------------------------------------------------------------

Name: Brent Hahn
Title:  President
 

        AXXENT MEDIA, INC.  
   
   
  By:   /s/ Brent Hahn  

--------------------------------------------------------------------------------

Name: Brent Hahn
Title  President
 

        BUYER  
   
   
    /s/ Brent Hahn   

--------------------------------------------------------------------------------

Brent Hahn           

        KNOWFAT FRANCHISE COMPANY, INC.  
   
   
  By:   /s/ George Naddaff   

--------------------------------------------------------------------------------

Name: George Naddaff
Title:  Chairman and Chief Executive Officer

 
 
-17-

--------------------------------------------------------------------------------

 
 